Citation Nr: 0215825	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Termination of veteran's non-service connected pension 
benefits.

2.  Entitlement to waiver of overpayment of pension benefits 
in the amount of 
$7,233.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
May 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which terminated the veteran's pension benefits 
because he was incarcerated.

Although the veteran was scheduled for a hearing before a 
traveling member of the Board in June 2002, he failed to 
report for said hearing.

The issue of waiver of overpayment of pension benefits in the 
amount of $7,233.20, will be addressed in the REMAND portion 
of this document.  


FINDINGS OF FACT

1.  The veteran was imprisoned on July 26, 2000, as the 
result of a conviction of a felony.

2.  The veteran's VA pension benefits were discontinued 
effective September 25, 2000, the 61st day of imprisonment 
following his conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits on September 25, 2000, were properly met. 38 C.F.R. 
§ 3.666 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a June 1997 rating decision, the RO granted entitlement to 
a nonservice-connected pension.  

In March 1999, the Craig County Sheriff contacted the RO to 
let it know that the veteran had been incarcerated since 
February 16, 1999, with his release date unknown.  

The Postal Supervisor at the Oklahoma State Prison informed 
the RO in November 2000 that the veteran had been 
incarcerated since July 26, 2000.  

The Local Oklahoma Bank informed the RO in December 2000 that 
the veteran was incarcerated but was receiving direct deposit 
of his benefits in one of its accounts.  

In January 2001, the RO was informed by the Craig County DA's 
office that the veteran had been convicted July 26, 2000.

In January 2001, the Postal Supervisor at the Oklahoma State 
Prison informed the RO that the veteran had been an inmate 
since July 2000 serving a life sentence without parole, and 
receiving VA benefits in the amount of $1015 monthly.  

In March 2001, the RO sent the veteran a letter proposing to 
terminate his benefits because it had been informed that he 
was incarcerated.  

In March 2001, the veteran asked that all payments be 
suspended pending a determination.  He argued that his 
conviction was illegal and was currently under appeal.  

In May 2001, the RO informed the veteran that it had 
terminated his benefits effective September 25, 2000.  

In the veteran's February 2002 substantive appeal, he 
asserted that his current civil conviction would be vacated 
on appeal.  He asserted that there had been a fraudulent 
withdrawal from his direct deposit account, and he appealed 
any decision made by the VA pending an investigation by the 
Attorney General's Office.  He asserted that he should be 
eligible for all money from VA until a determination was made 
in his appeal.

In the June 2002 informal hearing presentation, the veteran's 
representative confirmed that the veteran was incarcerated 
for a felony offense.  


Analysis

No VA pension shall be paid to an individual who has been 
imprisoned in a Federal, State, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning sixty-one days after such 
individual's imprisonment begins and ending when such 
individual's imprisonment ends.  38 U.S.C.A. § 1505(a) (West 
1991); 38 C.F.R. § 3.666 (2001); see also Lanham v. Brown, 4 
Vet. App. 265 (1993).

When the veteran was awarded VA pension benefits in June 
1997, he was mailed a copy of VA Form 21-8768 which stated 
specifically that his pension benefits would be discontinued 
if he was incarcerated in a Federal, State, or local penal 
institution in excess of 60 days as a result of a felony or 
misdemeanor conviction.  There is no evidence that he did not 
receive that information as would be indicated, for example, 
by a notice of nondelivery by the Post Office.  In this 
regard, it is noted that there is a presumption of regularity 
that attaches to the actions of public officials, including 
mailing of notices to veterans.  See, e.g., Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  Accordingly, the veteran 
cannot say that he was unaware that his benefits would be 
discontinued if he were incarcerated as a result of a 
misdemeanor or felony conviction.  

The facts in this case are not in dispute: the evidence shows 
that the veteran was receiving pension benefits beginning in 
June 1997; he was incarcerated on July 26, 2000, at the 
Oklahoma State Prison to begin a life sentence without 
parole; and his pension benefits were terminated 61 days 
later on September 25, 2000.  As noted above, the law quite 
specifically says that a veteran can not receive VA pension 
when he is incarcerated.  In fact, the veteran does not 
dispute the fact that he was incarcerated on July 26, 2000.  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Accordingly, it is concluded that the veteran's 
pension benefits were properly terminated based on the fact 
that he had been incarcerated for a felony offense.  Although 
the veteran claims that his incarceration was illegal and was 
being appealed, these arguments do not change the fact that 
the veteran was in fact incarcerated following a conviction 
of a felony offense.

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.


ORDER

Termination of the veteran's pension benefits was proper; 
and, therefore, the appeal is denied.





REMAND

In a February 2002 decision, the Committee on Waivers and 
Compromises (Committee) denied the veteran's request for 
waiver of an overpayment of pension benefits in the amount of 
$7,233.20.  Although the veteran submitted a timely Notice of 
Disagreement in February 2002, the RO has yet to issue a 
Statement of the Case (SOC) on this issue.  Accordingly, the 
veteran's claim must be remanded so that the RO can issue an 
SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case concerning the issue of waiver of an 
overpayment of pension benefits in the 
amount of $7,233.20.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

